          Case 9:20-po-05057-KLD Document 5 Filed 08/10/21 Page 1 of 1




                      UNITED STATES DISTRICT COURT
                          DISTRICT OF MONTANA
                           MISSOULA DIVISION


                                              Case No. 9:20-PO-5057-KLD
 UNITED STATES OF AMERICA,
                                              VIOLATION: F4864910
                     Plaintiff,
                                              DISPOSITION CODE: PF
 vs.
                                              ORDER ACCEPTING
 JASON B. SOKOLOSKI,                          PLEA LETTER

                     Defendant.



       Plaintiff’s counsel, Jen Clark, Assistant U.S. Attorney, submitted a letter to

the Court dated September 2, 2020, advising Plaintiff has reached an agreement

with Defendant. Plaintiff has agreed to reduce the total amount due on the

violation notice from $230.00 to $120.00, and Defendant has agreed to forfeit that

amount.

       IT IS HEREBY ORDERED that Defendant may forfeit collateral in the

amount of $120.00. Defendant has paid this amount in full.

       DATED this 10th day of August, 2021.
                                   t, 20
                                       0211.

                                        ____________________________________
                                        _______________________________________
                                         KATHLEEN L.  L DESOTO
                                                        DEESOTO
                                        United States Magistrate Judge
